Case 2:16-cv-13662-LJM-SDD ECF No. 139-3, PageID.12711 Filed 09/30/19 Page 1 of 28




                 EXHIBIT
                    3
! RedactedCase
           i     2:16-cv-13662-LJM-SDD ECF No. 139-3,
                                                  FortePageID.12712
                                                        - Stefan Haney Filed 09/30/19 Page 2 of 28

                                                                       Business title: Director,BuyingExperience —CXT
     Forte 2017                                                                      Manager: Llew Mason, llmason@
     Stefan Haney                                                                    Finalized by: Sean Scott, sscott@




      Employee portion
      What are you most excited about at work?
        am most excited to identify a direction for my teams to unlock a flood of shopping invention
      ideas from which at least one new ecommerce standard emerges

      When you're at your best, how do you best contribute?
     At my best, I use my Amazon history and connections to accelerate my teams, avoid repetitive
     mistakes, and exponentially grow careers. At my best, in every interaction and in focused
     training sessions, I am mr. miyagi to coach people into deeper skills and more efficient methods
     of work

      Are there any growth areas you want help on?
       desire to hire and develop bigger leaders, particularly 8s.
     I want to identify new mechanisms for learn and be curious - too often, I intuitively jump on a
     solution rather than a solution framework.

      Which Leadership Principles do you most excel at?

         Customer Obsession
         Leaders start with the customer and work backwards. They work vigorously to earn and
         keep customer trust. Although leaders pay attention to competitors, they obsess over
         customers.


         I nvent and Simplify
         Leaders expect and require innovation and invention from their teams and always find
         ways to simplify. They are externally aware, look for new ideas from everywhere, and are
         not limited by "not invented here." As we do new things, we accept that we may be
         misunderstood for long periods of time.


         Hire and Develop the Best



 https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 7                                                     1/5


CONFIDENTIAL                                                                           AMAZON_HAYDAR_00013766
      Case
Redacted i         2:16-cv-13662-LJM-SDD ECF No. 139-3,
                                                    FortePageID.12713
                                                          - Stefan Haney Filed 09/30/19 Page 3 of 28


          Leaders raise the performance bar with every hire and promotion. They recognize
          exceptional talent, and willingly move them throughout the organization. Leaders develop
          leaders and take seriously their role in coaching others. We work on behalf of our people to
          invent mechanisms for development like Career Choice.


          Think Big
         Thinking small is a self-fulfilling prophecy. Leaders create and communicate a bold
         direction that inspires results. They think differently and look around corners for ways to
         serve customers.


          Have Backbone; Disagree and Commit
          Leaders are obligated to respectfully challenge decisions when they disagree, even when
          doing so is uncomfortable or exhausting. Leaders have conviction and are tenacious. They
          do not compromise for the sake of social cohesion. Once a decision is determined, they
          commit wholly.




      Feedback
     You bring a lot of strengths to your work at Amazon. What stands out for me is:
     Still early days having only worked with you for a couple months but your super power appears
     to be fearlessness coupled with bias for action. No problem too big or painful, you dive in head
     first, starting by questioning all the basics and all the assumptions to get a solid grasp on the
     challenge.

      Here are the super powers your peers provided:
          I haven't worked much with Stefan yet, but so far I have seen that he is fearless in offering his
          POV and experience while still listening and learning.

          M r. Crowbar. Strong ownership and bias for action to get things done. Always has a strong
          point of view on priorities and where the team should focus. His decisions are rooted in
          customer obsession and data driven decision making.




https://fo rte.co rp.a m azo n.co m/fo rte/hrbp/rev i ews/h a n ey/cycles/201 7                               2/5


CONFIDENTIAL                                                                      AMAZON_HAYDAR_00013767
         Case 2:16-cv-13662-LJM-SDD ECF No. 139-3,
!Redacted!                                     FortePageID.12714
                                                     - Stefan Haney Filed 09/30/19 Page 4 of 28


          Stefan is at his best when he is able to think big about a problem or a new space. He often
          pushes people to think long term and without boundaries when reviewing PRFAQs or
          concepts for new ideas.

          Stefan is looking after feedbacks and creating a culture where his internal customers
          participate to the thought process. He is solid in his convictions, and open to conflicting views

          Stefan is remarkable in his deep knowledge of Amazon and the Marketplace. His knowledge
          is broad and vast helping in many areas of product development. His team listens and is
          eager to hear his direction. He is successful in earning trust within his org.

          Stefan possesses encyclopedic knowledge of the business and can pivot/focus that
          knowledge on seemingly any category/part of the business.

          Stefan was a tremendous help in formulating joint Core ML team goals with the Marketplace
          team (Earn Trust). He has a good idea of business priorities and helped us prioritize between
          the different efforts based on customer impact. Finally, Stefan has been a great partner and
          we delivered Brand Builder models for deals recommendation jointly with his team (Deliver
          Results).

          Stefan's superpower is his tenaciousness and willingness to grind through hard problems
          u ntil they are resolved. He is fearless in taking on tough challenges and knows how to
          navigate and pivot when needed. His natural competitive spirit fuels some of his desire to
          solve the hardest problems and he knows how to bring teams along with for the quest.

          Stefan's superpower is in his decisiveness and bias for action. He likes to be in the spotlight
          and moving things forward. He is also very effective in hiring and filling openings on his
          team (even filling roles that dont exist yet).

          Your superpower is making fast decisions. Some decisions are great, some not but you help
          the teams unblock themselves and take ownership of their space. Role model behavior in
          moving fast while still aligned to the tenets. And your network and connections across the
          company are second to none. And you are a good coach/teacher.

      Here are the super powers your direct reports provided:
          1)Strong mentor. never misses an opportunity. all feedback constructive and inspiring. For
          every best practice, he knows what about it is important and why. 2) Prioritization, trade-offs
          and focus. 3) Business guy. CXT is all tech leaders with a few product thinkers. It is great to
          have someone to channel ROI and strategy.


 https://fo ne.co rp.a m azo n.co m/fo netrbp/rey ewslh a n ey/cycles/201 7                                   3/5


CONFIDENTIAL                                                                   AMAZON_HAYDAR_00013768
 Redacted   Case 2:16-cv-13662-LJM-SDD ECF No. 139-3,
                                                  FortePageID.12715
                                                        - Stefan Haney Filed 09/30/19 Page 5 of 28


            Stefan has a bias towards building sustainable operational mechanisms, exemplified in his
            direction for better latency exemption guidelines, TAM-DP ticket handling processes/tooling
            and structured individual goals. While still early days, I have seen Stefan ask the right
            q uestions to the team and partners to drive decisions for customers and partners.

     We know that leaders are never done learning and always seek to improve
     themselves. Below are the growth ideas your co-workers and I provided. We hope
     you find these ideas useful.
      Growth ideas from me:
      Need to be careful with your strong opinions and your strong voice. As you become more senior,
      your voice and opinions carry more weight and can easily change a room and help or hurt
      partnerships.

      Growth ideas from your peers:
            3 areas: Earn Trust (avoid unnecessary animosity with some leaders/teams), Dive Deep (do
            not always oversell your systems and processes), and Insist on High Standards (be consistent
            in your guidance to your teams on what is important, and evolve their ideas - make them
            bigger)

            Earns Trust of others is an area of growth for Stefan. I have seen him alienate stakeholders
            and peers through his sometimes forceful manner. This has at times lead to difficult on-
            going working relationships with those groups.

            He could share more on what he plans to do from the feedbacks he receives, to manage
            expectations

            Stefan can dominate the room or discussion. This can have the effect of stifling other points
            of view.

            Stefan can work on being less defensive while receiving feedback and organize his teams
            better. He has a tendency of recruiting and taking headcount(not very frugal) without clear
            goals/responsibilities, leading to employee churn.

            Stefan could earn more trust by taking more of a listening approach to new idea generation.
            Too often, he jumps in with very strong conviction with a clear black or white answer, vs.
            hearing the ideas through and potentially building on them. He should also ensure his team
            is aligned to the entire Org's vision; too often they are not.




https://fo ne.co rp.a m azo n.co rnifo netrbp/rey ewslh a n eylcycles/201 7                                 4/5


CONFIDENTIAL                                                                    AMAZON_HAYDAR_00013769
         Case 2:16-cv-13662-LJM-SDD ECF No. 139-3,
! Redacted                                     FortePageID.12716
                                                     - Stefan Haney Filed 09/30/19 Page 6 of 28


             Stefan's crowbar mentality and strong point of view can lead to a lack of building strong
             relationships with peers, stakeholders, and leadership. Stefan can come across as intimidating
             as well as defensive when pushing his agenda/POV, leading to a lack of Earning Trust.

             Stefan's growth area is to refine his natural tendency around have backbone, disagree into
             helping others refine their ideas. He is very quick on challenging an idea (and often correct),
             but he is at his best when he is patient at helping others bolster or fix ideas. I've seen him do
             this well when inspecting OP1/3YP ideas as the author.

             To build on this superpower Stefan will need to continue to develop clarity of vision for his
             org and his leadership team to keep the team aligned and moving the right direction. He
             could grow in how he sets the bar for his hires and by focusing on development and role
             definition as much as just hiring itself.

             While Brand Builder deals recommendation had a huge impact(2016 GMS impact of
             $472MM)some of the other joint projects with Stefan's team did not make it to production:
             Seller presence value, Nudge prioritization models, etc. It will be great if we can plan better
             to productionize ML models and measure lift in business metrics due to the models.

      Growth ideas from your direct reports:
             Since Detail Page encompasses a vast set of technologies, tools and processes - in addition to
             myriad customer use cases and partners - there is a ramp up that Stefan is going through. I
             wish him best in this journey.

             There have been a couple instances where you have confused people by speaking about your
             vision before they had sufficient context.(E.g. Softlines & DPv2, Casino, DP team
             organization). Don't forget to build a bridge from where your audience is to where your vision
             is. Your visions are compelling.



      Thank you!
                                                                      Amazon Confidential




https://fo ne.co rp.a m azo n.co m/fo netrbp/rey ewslh a n ey/cycles/201 7                                       5/5


CONFIDENTIAL                                                                                AMAZON_HAYDAR_00013770
i RedactedCase
           i     2:16-cv-13662-LJM-SDD ECF No. 139-3,
                                                  FortePageID.12717
                                                        - Stefan Haney Filed 09/30/19 Page 7 of 28

                                                                      Business title: Director,BuyingExperience —CXT
    Forte 2018                                                                      Manager: Llew Mason, llmason@
    Stefan Haney                                                             Finalized by: Andrew Hamel, ahamel@




     Employee portion
     What are you most excited about at work?
    Repositioning the Detail Page team from feature identified to Customer focused. Driving
    tailored shopping product presentation anywhere, reducing architectural friction, and
    developing business levers. Increasing the bar of customer obsession by focusing on fact based
    frameworks for shoppers and business who want to drive value through layout. Eliminating?
    mark ennails on shopper frustrations from my wife

     When you're at your best, how do you best contribute?
     Leveraging pattern recognition, best practices, and network from amazon experience to equip
     and grow others, increase delivery velocity, and impact. I create focus for the team and
     programs with strategy/priorities, unblock and deflect requests, and give how-to examples

     Which Leadership Principles do you demonstrate when you are at your best?

        Think Big
        Thinking small is a self-fulfilling prophecy. Leaders create and communicate a bold
        direction that inspires results. They think differently and look around corners for ways to
        serve customers.


        Bias for Action
        Speed matters in business. Many decisions and actions are reversible and do not need
        extensive study. We value calculated risk taking.


        Have Backbone; Disagree and Commit
        Leaders are obligated to respectfully challenge decisions when they disagree, even when
        doing so is uncomfortable or exhausting. Leaders have conviction and are tenacious. They
        do not compromise for the sake of social cohesion. Once a decision is determined, they
        commit wholly.



https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 8                                                    1/12


CONFIDENTIAL                                                                         AMAZON_HAYDAR_00013771
 RedactedCase
          !     2:16-cv-13662-LJM-SDD ECF No. 139-3,
                                                 FortePageID.12718
                                                       - Stefan Haney Filed 09/30/19 Page 8 of 28


     What growth ideas do you have for yourself? (optional)
   (no response)

     Are there any Leadership Principles you want to focus on for growth?(optional)

        Frugality
        Accomplish more with less. Constraints breed resourcefulness, self-sufficiency and
        i nvention. There are no extra points for growing headcount, budget size or fixed expense.


        Learn and Be Curious
        Leaders are never done learning and always seek to improve themselves. They are curious
        about new possibilities and act to explore them.


        Ownership
        Leaders are owners. They think long term and don't sacrifice long-term value for short-
        term results. They act on behalf of the entire company, beyond just their own team. They
        never say "that's not my job."




     Feedback
    You bring a lot of strengths to your work at Amazon. What stands out for me is:
    Long-term Amazonian leader who knows how to set up the right mechanisms for his team/org
    to succeed. Very data/metrics driven decision maker; closes the loop and audits consistently.
    He simplifies and eliminates ambiguity to drive decisions forward. He has no fear to question
    authority or the status quo in order to make the right decisions for customers.

     Here are the super powers your peers provided:
        Killing ambiguity, protecting his team, driving prioritization, pass-down about CLT/STEAM
        decisions, and being a role model for ownership with regards to shopper frustrations we
        should take on irrespective of our bandwidth (eg. taking on Sebastian escalation mid-year to
        make ship cost available on detail page). Is a leader to learn from.




https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 8                                    2/12


CONFIDENTIAL                                                               AMAZON_HAYDAR_00013772
[RedactedCase
         !         2:16-cv-13662-LJM-SDD ECF No. 139-3,
                                                    FortePageID.12719
                                                          - Stefan Haney Filed 09/30/19 Page 9 of 28


          Resist social cohesion. Stefan isn't afraid of driving the hard discussion. He also sets an
          example for all of us with his closed-loop management mechanisms. He's a very Amazonian
          leader.

          Stefan charges into controversial and ambiguous challenges with energy and drive, leading
          his team to do the same. He breaks down complexity into addressable issues to keep the
          train moving and doesn't let anyone or anything get in his way of striving for the best
          customer experience.

          Stefan drives decision making, breaking complex issues down into digestable actions to pave
          a path forward with a strong bias for action. He eliminates ambiguity and is a strong
          advocate for detail page, his team members, and the customer. He is tenacious in problem
          solving with a relentless focus on reaching resolution.

          Stefan has great judgment and a willingness to do whatever is right, no matter how difficult
          that may be. His is quick to make tough decisions and align his team around a common
          vision. He has a lot of passion for his space and can rally teams around him.

          Stefan has outstanding customer experience instincts. He will often defer to the design team,
          but I find his insights and ability to effectively channel the customer extremely helpful for my
          own team in developing new features and experiences. He has a very high bar for quality, and
          is not afraid to challenge fundamental parts of the design, to improve CX.

          Stefan is a clear communicator who engages well with other teams. He may be helping them,
          he may be telling them, no, or he may be negotiating resources/goal alignment in each case
          he's never ambiguous about what he thinks or what his aims are. And he does it in a non-
          personal way.

          Stefan is a natural leader with clear direction and decisiveness. He fiercely protects his team,
          and is their strongest advocate. His structure in the way he works and the way he leads is
          propelled by the end customer experience.

          Stefan is bold, customer-focused, and thinks at large scale. He can quickly sharpen a debate
          to the key one or two customer-facing issues that need to be addressed, and with that he
          drives alignment and closure. He's creative in how he has built his team to make better,
          sustainable progress for detail page on behalf of Amazon.

          Stefan is structured and purposeful in everything he does and is impatient with others who
          aren't. He raises the bar by modelling this behavior. He is able to effectively transmit his
          learnings and philosophy through clear tenets and frameworks. He attracts talent as


 https://fo rte.co rp.a m azo n.co rn/fo netrbp/rey ewslh a n ey/cycles/201 8                                3/12


CONFIDENTIAL                                                                    AMAZON_HAYDAR_00013773
       Case 2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12720
                                              Forte - Stefan Haney Filed 09/30/19 Page 10 of 28


         evidenced by the large number of people who followed him to CXT.

         Stefan is the ultimate program manager/leader, using both data and strong mechanisms to
         execute. He has clearly raises the bar at LT for data-driven thinking and writing - something
         w hich we've all learned from him. In the past year, he's also demonstrated the ability to
         attract talent internally and seems to challenge them with the right opportunities for growth,

         Stefan seeks feedback on himself and his team and sincerely wants to do right by his
         partners. It's not always obvious given his delivery can sound hard-headed but he is thinking
         about how to balance everyone's' needs, while delivering for his leadership and for his
         people. and he's listening to all the feedback and responding. I love that about him.

         Stefan's exemplifies Customer Obsession, Have Backbone, and Highest Standards. These
         Leadership Principles are manifested in how he organizes/measures his teams and what he
         expects from other Amazonians. When these LPs are coupled with Stefan's natural leadership
         ability, he can be very influential in advocating for or defining a great customer-experience.

         Stefan's superpowers are high standards, earn trust, and ownership. He's a pleasure to work
         with, an enthusiastic advocate of PW, and a strong, transparent partner. While resources are
         limited and pipelines slow — Stefan solicited input on his comprehensive OP1 plan,
         challenged convention and raised the bar on deputy practices, and found creative ways ways
         to unblock our team.

         Your super power is creating clear mechanisms for your team to work with you to deliver
         results. You are thoughtful about the processes you've created and continually check whether
         these are the right processes for success.

     Here are the super powers your direct reports provided:
         One of Stefan's super powers is instilling confidence in his team. His bold direction, emphasis
         on autonomy ("Whose permission do you need?)", and unwavering support in the face of
         escalation, provides the confidence his team needs to act decisively on behalf of the business.

         Stefan consistently approaches things from a different, broader level, e.g. bringing business
         and product perspectives to tech and ops and vice versa, inspiring others to think big and to
         invent and simplify. He also communicates ideas articulately, both in his writing but also in
         the way he reviews and helps others to improve their writing.




https://fo ne.co rp.a m azo n.co rn/fo netrbp/rey ewslh a n ey/cycles/201 8                                4/12


CONFIDENTIAL                                                                  AMAZON_HAYDAR_00013774
        Case
i Redacted:    2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12721
                                                 Forte - Stefan Haney Filed 09/30/19 Page 11 of 28


        Stefan is like Thing from the Fantastic Four. He can blow through any obstacles thrown his
        way and better yet, thrown at anyone in his organization. He is also fantastic at providing an
        environment where leaders can learn, help each other and grow in their careers.

        Stefan's super power is to think about Detail page from a customer perspective, striving to
        reduce feature clutter. He is also a big proponent of reducing tech debt, in order to drive
        down cost of operations for serving customers. Stefan's other strength is his writing skills,
        and his ability to review a document quickly and provide meaningful feedback.

        Taking an idea or proposal, extracting the essence of it and then communicating it in such a
        way that it resonates with the target audience.
        Standing up for what is best for Amazon or is just the right thing to do, no matter who is
        challenging him.
        Being precise and factual in written communications.


    The Leadership Principles are a key component of Amazon culture. Your peers,
    direct reports (if applicable), and I think you best demonstrate the following
    Leadership Principles:

        I nsist on the Highest Standards
        10 responses
        7 peers, 3 direct reports

        Leaders have relentlessly high standards - many people may think these standards are
        unreasonably high. Leaders are continually raising the bar and drive their teams to deliver
        high quality products, services and processes. Leaders ensure that defects do not get sent
        down the line and that problems are fixed so they stay fixed.


        Bias for Action
        10 responses
        1 manager,9 peers

        Speed matters in business. Many decisions and actions are reversible and do not need
        extensive study. We value calculated risk taking.


        Have Backbone; Disagree and Commit
        9 responses
        1 manager,7 peers, 1 direct report

        Leaders are obligated to respectfully challenge decisions when they disagree, even when
        doing so is uncomfortable or exhausting. Leaders have conviction and are tenacious. They


https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 8                                      5/12


CONFIDENTIAL                                                                 AMAZON_HAYDAR_00013775
       Case
 Redacted      2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12722
                                                 Forte - Stefan Haney Filed 09/30/19 Page 12 of 28


        do not compromise for the sake of social cohesion. Once a decision is determined, they
        commit wholly.


        Customer Obsession
        8 responses
        1 manager,4 peers, 3 direct reports

        Leaders start with the customer and work backwards. They work vigorously to earn and
        keep customer trust. Although leaders pay attention to competitors, they obsess over
        customers.


        Ownership
        7 responses
        5 peers, 2 direct reports

        Leaders are owners. They think long term and don't sacrifice long-term value for short-
        term results. They act on behalf of the entire company, beyond just their own team. They
        never say "that's not my job."


        Are Right, A Lot
        4 responses
        3 peers, 1 direct report

        Leaders are right a lot. They have strong judgment and good instincts. They seek diverse
        perspectives and work to disconfirm their beliefs.


        Deliver Results
        3 responses
        1 peer, 2 direct reports

        Leaders focus on the key inputs for their business and deliver them with the right quality
        and in a timely fashion. Despite setbacks, they rise to the occasion and never settle.


        Hire and Develop the Best
        3 responses
        2 peers, 1 direct report

        Leaders raise the performance bar with every hire and promotion. They recognize
        exceptional talent, and willingly move them throughout the organization. Leaders develop
        leaders and take seriously their role in coaching others. We work on behalf of our people to
        i nvent mechanisms for development like Career Choice.




https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 8                                    6/12


CONFIDENTIAL                                                                AMAZON_HAYDAR_00013776
         Case
i Redacted i      2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12723
                                                    Forte - Stefan Haney Filed 09/30/19 Page 13 of 28


          Think Big
          2 responses
          1 peer, 1 direct report
         Thinking small is a self-fulfilling prophecy. Leaders create and communicate a bold
         direction that inspires results. They think differently and look around corners for ways to
         serve customers.


          Earn Trust
          1 response
          1 peer
         Leaders listen attentively, speak candidly, and treat others respectfully. They are vocally
         self-critical, even when doing so is awkward or embarrassing. Leaders do not believe their
         or their team's body odor smells of perfume. They benchmark themselves and their teams
         against the best.


          Invent and Simplify
          1 response
          1 peer
          Leaders expect and require innovation and invention from their teams and always find
          ways to simplify. They are externally aware, look for new ideas from everywhere, and are
          not limited by "not invented here." As we do new things, we accept that we may be
          misunderstood for long periods of time.


          Dive Deep
          1 response
          1 peer
         Leaders operate at all levels, stay connected to the details, audit frequently, and are
         skeptical when metrics and anecdote differ. No task is beneath them.


          Learn and Be Curious
          1 response
          1 direct report
          Leaders are never done learning and always seek to improve themselves. They are curious
          about new possibilities and act to explore them.


     We know that leaders are never done learning and always seek to improve
     themselves. Below are the growth ideas your co-workers and I provided. We hope

https://fo rte.co rp.a m azo n.co m/fo rte/hrbp/rev i ews/h a n ey/cycles/201 8                         7/12


CONFIDENTIAL                                                                      AMAZON_HAYDAR_00013777
      Case
Redacted i       2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12724
                                                   Forte - Stefan Haney Filed 09/30/19 Page 14 of 28


     you find these ideas usefuL
     Growth ideas from me:
     Be right more often: (1) balance diving deep and gathering more data with your natural bias for
     action and constantly moving forward.(2) be respectful and listen, especially with audiences
     that are not naturally combative; Be firm, but with respect.

     Act like an owner by acting more on behalf of the whole company instead of your (or your
     teams) interests.

     Growth ideas from your peers:
         DP has a very deep, complex tech stack. While Stefan has set a clear vision and put some
         strong leaders in place, there are still several people who are managing technical debt
         instead of making it go away. I think this is his plan, but to do more with less, he should
         empower his tech leaders to pay this down.

         Disagree with partners in meetings with more respect(more constructively). Also some small
         things like knock politely to take a room (vs. entering room to force them out), being more
         i nclusive of remote-attendees through the use of VC, being more inclusive of non-Americans
         on the team by coaching through globally-understood analogies (vs. coaching via references
         to US-sports).

         His bias for action and decisiveness can lead to perceptions of bulldozing. He can interrupt or
         talk over others when his viewpoint is challenged. If a decision is not reached in the meeting,
         Stefan may still charge forward separately with the actions that he believes are right.
         Although often right, this approach decreases trust and discounts his credibility.

         I would love more and more regular communication from Stefan. He's got a big world with a
         lot of stakeholders but we need to be kept abreast of what's happening in his universe. I have
         no idea what's going on.

         In the past, Stefan has been too quick to provide direction without knowing critical details.
         This leads to the team following that direction, but ultimately having to adjust when we
         shouldn't have pursued that to begin with. A growth area would be to refrain from giving
         specific direction when he lacks information and instead trust SMEs to use their judgement.

         It's not always clear how Stefan balances what's good for him/his team and what's best for
         our customers or the division. He is also quick to assess and judge -- usually a strength, but
         he can "flip the bit" too quickly sometimes. These can undermine trust in his intent and



https://fo ne.co rp.a m azo n.co rn/fo netrbp/rey ewslh a n ey/cycles/201 8                                8/12


CONFIDENTIAL                                                                  AMAZON_HAYDAR_00013778
       Case
 Redacted!      2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12725
                                                  Forte - Stefan Haney Filed 09/30/19 Page 15 of 28


         actions.

        Ownership/Earns Trust: Stefan's priority is unapologetically himself first ahead of everything
        else. As a result, i do not trust him to make a decision that is in the broader org's best interest
        if it has any negative implications on himself or his team. He's constantly posturing for
        headcount/empire-building and many PR/FAQs that his teams present have that primary
        slant.

         Stefan should spend time connecting the dots for non-DP folks. Otherwise, his actions can be
         viewed more as what's best for Stefan and his empire building and less like customer
         obsession. Similarly, he should take the time to help other teams in CXT see how what he's
         doing with DP ties into the broader org. More vocally self-critical.

        Stefan will make quick assumptions in order to speed his decision making. He has great
        judgment and this often works, but there have been times his assumptions were off or he
        assumed the worst of others. Stefan can ensure he is open to details that might not align
        with his view and potentially disconfirm what he believes.

         Stefan's communication style is not always inclusive, and can lead to steam-rolling and
         i nterruption. He could grow his reputation as a trusted leader if he focused on listening and
         constructing feedback thoughtfully, even if it means taking time to let the tension die-down.

         Stefan's team members are mostly solid communicators, but I encourage his leaders to reach
         out more often to ensure we are thinking long term about how to collaborate.

         Stefan's uncompromising attitude sometimes manifests as bulldozing others in the form of
         i nterruption and talking over them in meetings; he visibly disengages when the message isn't
         one he agrees with and exercises selective listening to take away only what he wants to hear.
         In one on one situations, he is the complete opposite and is an inspiring leader.

        The downside of Stefan's natural leadership style and strong right/wrong views is that he can
        take overly definitive positions on topics and close down valid viewpoints. Additionally, he
        trusts his views to the point that he may develop blindspots. This may have been the case
        with HC - he over-hired with confidence that he could right the ship in time.

     Growth ideas from your direct reports:
         Be a bit more proactive with direct reports, especially ones not familiar with Stefan's
         approach, to make sure that work product is aligned with desired outcomes.




https://fo ne.co rp.a mazo n.co rn/fo netrbp/reyiewslhaney/cycles/201 8                                       9/12


CONFIDENTIAL                                                                   AMAZON_HAYDAR_00013779
        Case
! Redacted i   2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12726
                                                 Forte - Stefan Haney Filed 09/30/19 Page 16 of 28


        Stefan is an effective collaborator across organizations and pushes his team to find effective
        ways to connect with partners. As Detail Page is a central area of leverage for the company,
        though, I would suggest he could drive even more impactful initiatives by clarifying and
        driving some think big strategic initiatives with key partners.

        Stefan would sometimes do well to suspend judgment, and delegate goals to his team
        without distracting them with peripheral feedback. He could also be more transparent about
        his ideas about long term plans for his org, especially Blr team.

        This isn't necessarily a big detriment but I haven't observed Stefan's ability to think big. I say
        it isn't a detriment because he surrounds himself with others that almost all have this ability.


    Here are the Leadership Principles your peers, direct reports (if applicable), and I
    suggest you focus on for growth:

        Earn Trust
        12 responses
        1 manager, 10 peers, 1 direct report

        Leaders listen attentively, speak candidly, and treat others respectfully. They are vocally
        self-critical, even when doing so is awkward or embarrassing. Leaders do not believe their
        or their team's body odor smells of perfume. They benchmark themselves and their teams
        against the best.


        Frugality
        4 responses
        4 peers

        Accomplish more with less. Constraints breed resourcefulness, self-sufficiency and
        i nvention. There are no extra points for growing headcount, budget size or fixed expense.


        Are Right, A Lot
        3 responses
        1 manager, 1 peer, 1 direct report

        Leaders are right a lot. They have strong judgment and good instincts. They seek diverse
        perspectives and work to disconfirm their beliefs.


        Ownership
        3 responses
        1 manager, 2 peers



https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 8                                          10/12


CONFIDENTIAL                                                                   AMAZON_HAYDAR_00013780
        Case
i Redacted i   2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12727
                                                 Forte - Stefan Haney Filed 09/30/19 Page 17 of 28


        Leaders are owners. They think long term and don't sacrifice long-term value for short-
        term results. They act on behalf of the entire company, beyond just their own team. They
        never say "that's not my job."


        Learn and Be Curious
        3 responses
        2 peers, 1 direct report

        Leaders are never done learning and always seek to improve themselves. They are curious
        about new possibilities and act to explore them.


        Hire and Develop the Best
        2 responses
        1 peer, 1 direct report

        Leaders raise the performance bar with every hire and promotion. They recognize
        exceptional talent, and willingly move them throughout the organization. Leaders develop
        leaders and take seriously their role in coaching others. We work on behalf of our people to
        invent mechanisms for development like Career Choice.


        Dive Deep
        2 responses
        2 peers

        Leaders operate at all levels, stay connected to the details, audit frequently, and are
        skeptical when metrics and anecdote differ. No task is beneath them.


        Customer Obsession
        2 responses
        2 peers

        Leaders start with the customer and work backwards. They work vigorously to earn and
        keep customer trust. Although leaders pay attention to competitors, they obsess over
        customers.


        Have Backbone; Disagree and Commit
        1 response
        1 peer

        Leaders are obligated to respectfully challenge decisions when they disagree, even when
        doing so is uncomfortable or exhausting. Leaders have conviction and are tenacious. They



https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 8                                    11/12


CONFIDENTIAL                                                                  AMAZON_HAYDAR_00013781
       Case
Redacted !     2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12728
                                                 Forte - Stefan Haney Filed 09/30/19 Page 18 of 28


        do not compromise for the sake of social cohesion. Once a decision is determined, they
        commit wholly.


        I nvent and Simplify
        1 response
        1 direct report

        Leaders expect and require innovation and invention from their teams and always find
        ways to simplify. They are externally aware, look for new ideas from everywhere, and are
        not limited by "not invented here." As we do new things, we accept that we may be
        misunderstood for long periods of time.


        Think Big
        1 response
        1 direct report

        Thinking small is a self-fulfilling prophecy. Leaders create and communicate a bold
        direction that inspires results. They think differently and look around corners for ways to
        serve customers.




    Thank you!
                                                               Amazon Confidential




https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 8                                    12/12


CONFIDENTIAL                                                                         AMAZON_HAYDAR_00013782
      Case
Redacted       2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12729
                                                 Forte - Stefan Haney Filed 09/30/19 Page 19 of 28

                                                                      Business title: Director,BuyingExperience —CXT
    Forte 2019                                                                      Manager: Llew Mason, llmason@
    Stefan Haney                                                             Finalized by: Andrew Hamel, ahamel@




     Employee portion
     What are you most excited about at work?
      am excited to deliver new capabilities in systems, teams, and leaders focused with data on
    customers. I look forward to tailored experiences targeting our shopping features and learning
    new insights from our expanded data. I want to build new skills in promoting sr leaders and
    leading distributed development teams.

     When you're at your best, how do you best contribute?
    At my best I use my Amazon experiences and presence to coach & simplify - to help others get
    new skills and sharper focus. I help with structure for meetings, docs, and and teach
    frameworks such as CXBR as well as mechanisms like WBR, MBR.

     Which Leadership Principles do you demonstrate when you are at your best?

        Customer Obsession
        Leaders start with the customer and work backwards. They work vigorously to earn and
        keep customer trust. Although leaders pay attention to competitors, they obsess over
        customers.


        Think Big
        Thinking small is a self-fulfilling prophecy. Leaders create and communicate a bold
        direction that inspires results. They think differently and look around corners for ways to
        serve customers.


        I nvent and Simplify
        Leaders expect and require innovation and invention from their teams and always find
        ways to simplify. They are externally aware, look for new ideas from everywhere, and are
        not limited by "not invented here." As we do new things, we accept that we may be
        misunderstood for long periods of time.



https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 9                                                    1 /1 0


CONFIDENTIAL                                                                         AMAZON_HAYDAR_00013783
        Case
i Redacted i   2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12730
                                                 Forte - Stefan Haney Filed 09/30/19 Page 20 of 28


     What growth ideas do you have for yourself?
     I want to grow in leading bigger and getting out of the way of my leaders for them to grow
     bigger. I will push on this by handing off mechanism ownership and proposing director
     promotion candidates

     Are there any Leadership Principles you want to focus on for growth?

        I nsist on the Highest Standards
        Leaders have relentlessly high standards - many people may think these standards are
        unreasonably high. Leaders are continually raising the bar and drive their teams to deliver
        high quality products, services and processes. Leaders ensure that defects do not get sent
        down the line and that problems are fixed so they stay fixed.


        Hire and Develop the Best
        Leaders raise the performance bar with every hire and promotion. They recognize
        exceptional talent, and willingly move them throughout the organization. Leaders develop
        leaders and take seriously their role in coaching others. We work on behalf of our people to
        invent mechanisms for development like Career Choice.


        Earn Trust
        Leaders listen attentively, speak candidly, and treat others respectfully. They are vocally
        self-critical, even when doing so is awkward or embarrassing. Leaders do not believe their
        or their team's body odor smells of perfume. They benchmark themselves and their teams
        against the best.




     Feedback
    You bring a lot of strengths to your work at Amazon. What stands out for me is:
   (1) Stefan's super power is his backbone. He holds others accountable and raises the bar all
   around him. He is fearless challenging others no matter what level they are. He is incredibly
    passionate about the customers and about Amazon, and he uses that passion as his primary




https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 9                                    2/10


CONFIDENTIAL                                                                AMAZON_HAYDAR_00013784
       Case 2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12731
                                              Forte - Stefan Haney Filed 09/30/19 Page 21 of 28


     cause.

    (2) Stefan responds very well to feedback and coaching. he is eager to continually improve.

     Here are the super powers your peers provided:
         Stefan comes with a strong point of view and is passionate about his products. He is a
         seasoned Amazonian, sets a high bar, and delivers results.

         Stefan has been a great partner for private brands in 2018. He has done a great job of being
         flexible in places and holding firm in others. The distinction is always transparent, logical, and
         grounded in what is best for our customers

         Stefan is a long-term thinker and an owner. He is passionate about thinking through every
         decision in the context of its impact on Amazon overall, not just the specific situation.

         Stefan is a thoughtful, deliberate, fearless leader who leaves little to chance. A mechanisms
         monster and a real bar raiser in every sense.

         Stefan is an excellent product partner. He brings a wealth of Amazon historical knowledge to
         every project, along with a deep understanding of the business levers and why we should or
         shouldn't prioritize certain projects. His feedback as a CXBR on both docs and mocks is
         among the best I have encountered.

         Stefan is role-model customer-obsessed; this LP can be taken for granted at Amazon but
         needs its ultra-champions nonetheless. Stefan constantly pushes himself and his partner
         teams to figure out how to deliver the right product at the right time. He's the straightest of
         shooters and can be counted on to be fair and thoughtful, and to listen to feedback.

         Stefan's super powers are his business acumen in seeing opportunities in his area and
         operational excellence to execute. Stefan put in clear WBR process and holds partner teams
         accountable to the quality they produced which has improved the buying experience in 2018.
         Stefan creates a clear vision for his team but also has backbone; will disagree and commit if
         necessary.

     Here are the super powers your direct reports provided:
         Communicating clearly and effectively to the target audience regardless o the type of
         communication or audience.




https://fo ne.co rp.a m azo n.co rn/fo netrbp/reyiewslha n ey/cycles/201 9                                    3/10


CONFIDENTIAL                                                                   AMAZON_HAYDAR_00013785
       Case 2:16-cv-13662-LJM-SDD ECF No. 139-3,
 Redacted                                         PageID.12732
                                              Forte - Stefan Haney Filed 09/30/19 Page 22 of 28


        Stefan is a great at ideation, always looking for ways to see around corners, enabling
        brainstorming effectively. He couples this with this ability to stay on top of a multitude of
        things in a fast paced and ever-changing environment. He is UN-flustered in most difficult
        situations and therefore someone who you can approach regardless of the problem on hand.

        Stephan's superpower is to identify other's superpowers and challenge people to leverage
        those superpowers to the highest level. Personally he has noticed my research background
        and long-term experience both at Amazon and in previous roles. He's challenged me to turn
        our apprentices and journeymen into masters at Amazon. Additionally he has a superpower
        to provide a safe space for senior members to give and receive feedback.


     The Leadership Principles are a key component of Amazon culture. Your peers,
     direct reports (if applicable), and I think you best demonstrate the following
     Leadership Principles:

            Have Backbone; Disagree and Commit
        6 responses
            1 manager, 2 peers, 3 direct reports

        Leaders are obligated to respectfully challenge decisions when they disagree, even when
        doing so is uncomfortable or exhausting. Leaders have conviction and are tenacious. They
        do not compromise for the sake of social cohesion. Once a decision is determined, they
        commit wholly.


            Ownership
        6 responses
            1 manager,4 peers, 1 direct report

        Leaders are owners. They think long term and don't sacrifice long-term value for short-
        term results. They act on behalf of the entire company, beyond just their own team. They
        never say "that's not my job."


            Customer Obsession
        3 responses
            1 manager, 2 peers

        Leaders start with the customer and work backwards. They work vigorously to earn and
        keep customer trust. Although leaders pay attention to competitors, they obsess over
        customers.




https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 9                                     4/10


CONFIDENTIAL                                                               AMAZON_HAYDAR_00013786
       Case 2:16-cv-13662-LJM-SDD ECF No. 139-3,
 Redacted                                         PageID.12733
                                              Forte - Stefan Haney Filed 09/30/19 Page 23 of 28


        Deliver Results
        3 responses
        3 peers

            Leaders focus on the key inputs for their business and deliver them with the right quality
            and in a timely fashion. Despite setbacks, they rise to the occasion and never settle.


        I nsist on the Highest Standards
        3 responses
        2 peers, 1 direct report

            Leaders have relentlessly high standards - many people may think these standards are
            unreasonably high. Leaders are continually raising the bar and drive their teams to deliver
            high quality products, services and processes. Leaders ensure that defects do not get sent
            down the line and that problems are fixed so they stay fixed.


        Dive Deep
        2 responses
        2 peers

        Leaders operate at all levels, stay connected to the details, audit frequently, and are
        skeptical when metrics and anecdote differ. No task is beneath them.


        Earn Trust
        2 responses
        2 peers

        Leaders listen attentively, speak candidly, and treat others respectfully. They are vocally
        self-critical, even when doing so is awkward or embarrassing. Leaders do not believe their
        or their team's body odor smells of perfume. They benchmark themselves and their teams
        against the best.


        Think Big
        2 responses
        2 direct reports

        Thinking small is a self-fulfilling prophecy. Leaders create and communicate a bold
        direction that inspires results. They think differently and look around corners for ways to
        serve customers.


            I nvent and Simplify
            1 response


https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 9                                       5/10


CONFIDENTIAL                                                                    AMAZON_HAYDAR_00013787
       Case
 Redacted !    2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12734
                                                 Forte - Stefan Haney Filed 09/30/19 Page 24 of 28

        1 peer
        Leaders expect and require innovation and invention from their teams and always find
        ways to simplify. They are externally aware, look for new ideas from everywhere, and are
        not limited by "not invented here." As we do new things, we accept that we may be
        misunderstood for long periods of time.


        Are Right, A Lot
        1 response
        1 peer
        Leaders are right a lot. They have strong judgment and good instincts. They seek diverse
        perspectives and work to disconfirm their beliefs.


        Hire and Develop the Best
        1 response
        1 direct report
        Leaders raise the performance bar with every hire and promotion. They recognize
        exceptional talent, and willingly move them throughout the organization. Leaders develop
        leaders and take seriously their role in coaching others. We work on behalf of our people to
        invent mechanisms for development like Career Choice.


        Bias for Action
        1 response
        1 direct report
        Speed matters in business. Many decisions and actions are reversible and do not need
        extensive study. We value calculated risk taking.


    We know that leaders are never done learning and always seek to improve
    themselves. Below are the growth ideas your co-workers and I provided. We hope
    you find these ideas useful.
     Growth ideas from me:
   (1) While Stefan raises the bar around him, I don't see him applying that same rigor or insisting
   on the highest standards from himself or his team. At times, he acts as if the "law" applies to
   everyone else. He would gain even more credibility by driving himself and his team to the same
   standards he expects from others.




https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 9                                    6/10


CONFIDENTIAL                                                                AMAZON_HAYDAR_00013788
        Case
 Redacted i     2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12735
                                                  Forte - Stefan Haney Filed 09/30/19 Page 25 of 28

    (2) Stefan is at his best when he is battling for Amazon and it's customers, and not just the DR
     He can come across as rigid and territorial when he applies his strong backbone for narrow
     purposes.

     Growth ideas from your peers:
        Great leaders can often be polarizing, and I have seen this happen with Stefan. While I am
        firmly in the pro-Stefan camp, I've watched other L8 and L10 leaders react less positively to
        Stefan's input. I have no actionable suggestion to pair with observation, other that to
        suggest he work to be more adaptable to other styles of leadership.

        I think Stefan's focus on his own area / experience type may cause him to lose focus on the
        overall customer journey. In 2019, I would like to see Stefan demonstrate thought leadership
        on customer missions spanning experience types.

        I would like to see Stefan lead more broadly: do more to make everyone better across CXT
        and CE and to connect across teams.

        I would love to work with Stefan to find ways to test detail page experiments even faster in
       2019. While I'm excited about what we've accomplished din 2018, we need to move faster
       (across both teams).

        Stefan has a big chair, and his guidance can set direction for months. Sometimes he can
        speak off the cuff, leading to some confusion about his meaning. I encourage him to 'see
        around corners' and over-communicate and ensure he's getting the outcome he is looking for.
        I see him making an effort here, which is helpful.

        Stefan has a strong POV and could be better about having a more open mind around how to
        come up with solutions.

        Stefan's Ownership superpower can become a weakness when it blocks Bias for Action or
        Deliver Results. As a business owner with big immediate problems, there are times when the
        i mmediate pain actually does need to be addressed in a short-term way, even if the solution
        is local and not generalizable. Stefan might improve at Earning Trust by recognizing the
        subtle situational differences.

     Growth ideas from your direct reports:
        From a personal perspective Stefan can seem to randomize his directs. When he reaches out
        for our help on follow-up to external requests it isn't always clear what the priority is and
        sometimes his expectation of when a response is needed. I got a request to write a


https://fo ne.co rp.amazo n.co rn/fo netrbp/reyiewslhaney/cycles/201 9                                  7/10


CONFIDENTIAL                                                                AMAZON_HAYDAR_00013789
       Case
 Redacted.     2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12736
                                                 Forte - Stefan Haney Filed 09/30/19 Page 26 of 28


        "Hardened Service" FAQ that I wrote up but wasn't aware it was needed for the MBR.

    I Stefan can at times tend to be over zealous in making aggressive commitments without full
      clarity on ability to execute. He also at times tends to over delegate decisions that he should
      be making top-down, especially when there are conflicting views within his team.

        There are many skills you have that aren't well represented on the team. In order to get the
        next level of scale, I think you need to work with your leadership team and fill these gaps.


    Here are the Leadership Principles your peers, direct reports (if applicable), and I
    suggest you focus on for growth:

        Earn Trust
        5 responses
        1 manager, 3 peers, 1 direct report

        Leaders listen attentively, speak candidly, and treat others respectfully. They are vocally
        self-critical, even when doing so is awkward or embarrassing. Leaders do not believe their
        or their team's body odor smells of perfume. They benchmark themselves and their teams
        against the best.


        Dive Deep
        2 responses
        1 peer, 1 direct report

        Leaders operate at all levels, stay connected to the details, audit frequently, and are
        skeptical when metrics and anecdote differ. No task is beneath them.


        Deliver Results
        2 responses
        2 peers

        Leaders focus on the key inputs for their business and deliver them with the right quality
        and in a timely fashion. Despite setbacks, they rise to the occasion and never settle.


        Ownership
        2 responses
        1 manager, 1 peer

        Leaders are owners. They think long term and don't sacrifice long-term value for short-
        term results. They act on behalf of the entire company, beyond just their own team. They
        never say "that's not my job."


https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 9                                     8/10


CONFIDENTIAL                                                                  AMAZON_HAYDAR_00013790
        Case
i Redacted i   2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12737
                                                 Forte - Stefan Haney Filed 09/30/19 Page 27 of 28



        Think Big
        2 responses
        2 peers

        Thinking small is a self-fulfilling prophecy. Leaders create and communicate a bold
        direction that inspires results. They think differently and look around corners for ways to
        serve customers.


        I nvent and Simplify
        1 response
        1 peer

        Leaders expect and require innovation and invention from their teams and always find
        ways to simplify. They are externally aware, look for new ideas from everywhere, and are
        not limited by "not invented here." As we do new things, we accept that we may be
        misunderstood for long periods of time.


        Customer Obsession
        1 response
        1 peer

        Leaders start with the customer and work backwards. They work vigorously to earn and
        keep customer trust. Although leaders pay attention to competitors, they obsess over
        customers.


        Hire and Develop the Best
        1 response
        1 direct report

        Leaders raise the performance bar with every hire and promotion. They recognize
        exceptional talent, and willingly move them throughout the organization. Leaders develop
        leaders and take seriously their role in coaching others. We work on behalf of our people to
        invent mechanisms for development like Career Choice.


        I nsist on the Highest Standards
        1 response
        1 manager

        Leaders have relentlessly high standards - many people may think these standards are
        unreasonably high. Leaders are continually raising the bar and drive their teams to deliver
        high quality products, services and processes. Leaders ensure that defects do not get sent
        down the line and that problems are fixed so they stay fixed.

https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 9                                    9/10


CONFIDENTIAL                                                                 AMAZON_HAYDAR_00013791
        Case
i Redacted i   2:16-cv-13662-LJM-SDD ECF No. 139-3,  PageID.12738
                                                 Forte - Stefan Haney Filed 09/30/19 Page 28 of 28




    Thank you!
                                                               Amazon Confidential




https://forte.corp.amazon.com/forte/hrbp/reviews/haney/cycles/201 9                                    10/10


CONFIDENTIAL                                                                         AMAZON_HAYDAR_00013792
